DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-4 and 7-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 09/02/2021 and 10/27/2022 have been acknowledged by the Office.

Election/Restrictions
	Applicant's election with traverse of Claims 1-4 and 7-20 are directed to the same invention, in the reply filed on 11/28/2022 is acknowledged.  The traversal is on the ground(s) that after canceling Claims 5-6 (thus removing the third tension member and connector, and the Applicant noting that all following claim groupings do in fact include a closure mechanism.  This is found persuasive because after the Examiner reviewed the new claim set filed on 11/28/2022 each grouping of claims do have a ‘closure mechanism’ positively recited (i.e. Claims 3, 15 and 20) and directed to their respective independent claims (i.e. IND Claims 1, 12 and 16).
Therefore, the Examiner has withdrawn the restriction requirement and as shown below Claims 1-4 and 7-20 were examined. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 7-16, and 18-19 recite the limitation "compartment".  There is insufficient antecedent basis for this limitation in the claim. Since there were many recitations of “a/the compartment” the Examiner is unsure (in mainly dependent claims) which compartment the Applicant is referring to. As such, it is suggested to amend the claim to either of the following:
“a/the first compartment” AND “a/the second compartment” OR
“a/the first end compartment” AND “a/the second end compartment”
	Claims 2, 4, 17 and 20 are also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3-4, 7-10, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (US 8893328 B1).
In regards to Claim 1, Kroeger teaches: A hammock (50 – Fig. 1) comprising: an elongated pad (67 – Fig. 2) configured to support a user thereon (Col 4 Lines 15-22), the elongate pad having a first end (15 – Fig. 1) and an opposing a second end (20 – Fig. 1); a compartment (40A – Fig. 1) attached to or integrally formed with the first end of the pad  (Col 3 Lines 3-21), the compartment comprising an interior space (see annotated Fig. 3B) and an opening (40 – Fig. 3A) to the interior space (see annotated Fig. 3B and Col 4 Lines 23-39); and one or more tension members attached to the first end of the pad (55A – Fig. 1, Col 3 Lines 13-21) or an interior surface of the compartment, the one or more tension members being configured to selectively extend out of the compartment through the opening therein and to be selectively disposed within the interior space in the compartment (Col 2 Lines 23-30, Col 4 Lines 40-56 and Fig. 4).  

    PNG
    media_image1.png
    311
    285
    media_image1.png
    Greyscale

Annotated Fig. 3B

In regards to Claim 3, Kroeger teaches: The hammock of claim 1, wherein the compartment comprises a closure mechanism (415 – Fig. 4) that is configured to selectively close the opening in the compartment (Col 4 Lines 48-56 and Fig. 4). 

In regards to Claim 4, Kroeger teaches: The hammock of claim 1, wherein the one or more tension members comprise a first tension member (see annotated Fig. 1.1 below) attached to the first end of the pad adjacent a first side (see annotated Fig. 1.1 below) of the pad and a second tension member (see annotated Fig. 1.1 below) attached to the first end of the pad adjacent to a second side of the pad (see annotated Fig. 1.1 below).  


    PNG
    media_image2.png
    356
    472
    media_image2.png
    Greyscale

Annotated Fig. 1.1 from Kroeger

In regards to Claim 7, Kroeger teaches: The hammock of claim 1, wherein the compartment (40A – Fig. 1) encloses or conceals attachment points between the one or more tension members and the first end of the pad (Col 2 Lines 22-29, emphasis added ‘the first opening and the second opening are sufficiently wide to accommodate at least part of the hammock’, as such, it is understood that the entire hammock or individual part(s) of the hammock can be stored in the opening).  

In regards to Claim 8, Kroeger teaches: The hammock of claim 1, further comprising a compartment (40B – Fig. 1) attached to or integrally formed with the second end (20 – Fig. 1) of the pad (Fig. 1 and Col 3 Lines 3-21), the compartment (40B) comprising an interior space (see annotated Fig. 3B, reference note from annotated Fig. 3B) and an opening (40- Fig. 3A) to the interior space (see annotated Fig. 3B and Col 4 Lines 23-39).  

In regards to Claim 9, Kroeger teaches: The hammock of claim 8, further comprising one or more tension members attached to the second end of the pad (55B – Fig. 1. Col 3 Lines 13-21) or an interior surface of the compartment, the one or more tension members being configured to selectively extend out of the compartment through the opening therein and to be selectively disposed within the interior space in the compartment (Col 2 Lines 23-30, Col 4 Lines 40-56 and Fig. 4).  

In regards to Claim 10, Kroeger teaches: The hammock of claim 9, wherein the compartment (40B – Fig. 1) encloses or conceals attachment points between the one or more tension members and the second end of the pad (Col 2 Lines 22-29, emphasis added ‘the first opening and the second opening are sufficiently wide to accommodate at least part of the hammock’, as such, it is understood that the entire hammock or individual part(s) of the hammock can be stored in the opening).  
In regards to Claim 16, Kroeger teaches: A hammock (50 – Fig. 1) comprising: an elongated pad (67 – Fig. 2) configured to support a user thereon (Col 4 Lines 15-22), the elongate pad having a first end (15 – Fig. 1) and an opposing a second end (20 – Fig. 1); one or more tension members (55A – Fig. 1, Col 3 Lines 13-21) attached to the first end of the pad at one or more attachment points (see annotated Fig. 1.3), the one or more tension members being configured to selectively suspend the pad from a support element (60A – Fig. 1, Col 3 Lines 17-21 or Col 5 Lines 23-31); and a compartment (40A – Fig. 1) disposed at least partially about the first end of the pad (Fig. 1), the compartment comprising an interior space (see annotated Fig. 3B) and an opening (40 – Fig. 3A) to the interior space (see annotated Fig. 3B and Col 4 Lines 23-39), the compartment (40A – Fig. 1) at least partially enclosing or concealing the one or more attachment points between the one or more tension members and the first end of the pad (Col 2 Lines 22-29, emphasis added ‘the first opening and the second opening are sufficiently wide to accommodate at least part of the hammock’, as such, it is understood that the entire hammock or individual part(s) of the hammock can be stored in the opening), the interior space within the compartment being sized to selectively contain the one or more tension members therein (Col 2 Lines 23-30, Col 4 Lines 40-56 and Fig. 4), and the opening to the interior space being sized to enable the one or more tension members to selectively extend out of the compartment through the opening (Col 2 Lines 23-30, Col 4 Lines 40-56 and Figs. 3A and 4).  
 

    PNG
    media_image3.png
    302
    395
    media_image3.png
    Greyscale

Annotated Fig. 1.3

In regards to Claim 18, Kroeger teaches: The hammock of claim 16, wherein the one or more tension members are configured to selectively extend out of the compartment through the opening while remaining attached to the first end of the pad (Fig. 3A and Fig. 3B, wherein the tension members are shown extending outward from the compartment, remaining attached to the first end of the pad).  

In regards to Claim 19, Kroeger teaches: The hammock of claim 16, wherein the compartment extends across an entire width  (see annotated Fig. 1.2) of the first end of the pad.  

In regards to Claim 20, Kroeger teaches: The hammock of claim 16, wherein the opening opens away from the pad (see annotated Fig. 3A.1) and comprises a closure mechanism (415 – Fig. 4).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger in view of Cao (CN 201888419 U)
In regards to Claim 2, Kroeger teaches: The hammock of claim 1, but does not teach, wherein the pad is selectively inflatable.  
Cao teaches: wherein the pad is selectively inflatable (‘air inflation hammock 1 further comprises a charging nozzle (not shown), through the air inflation nozzle 2 air inflation or deflation to the inflatable bed body.’).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kroeger with these aforementioned teachings of Cao with the motivation of incorporating a more variable support such that the bladder decreases the pressure applied to a user’s specific region of their body, further providing more comfort and allowing the user to alter the pressure to their desired comfort level.

In regards  to Claim 11, Kroeger teaches: The hammock of claim 1, but does not teach, wherein the compartment is selectively connectable to and disconnectable from the first end of the pad.  
Cao teaches: wherein the compartment is selectively connectable to and disconnectable from the first end of the pad (Fig. 1 and Para 0025/0026).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kroeger with these aforementioned teachings of Cao with the motivation of incorporating a more variable support such that the compartments can detach further allowing the user to transport or store the hammock or other components when not in use. 

In regards to Claim 12, Kroeger teaches: An [[inflatable]] hammock (50 – Fig. 1) comprising: an elongated pad (67 – Fig. 2) configured to support a user thereon (Col 4 Lines 15-22), the elongate pad having a first end (15 – Fig. 1) and an opposing a second end (20 – Fig. 1), a compartment (40A/40B – Fig. 1) attached to or integrally formed with each of the first end and the second end of the pad (Col 3 Lines 3-21), each compartment comprising an interior space (see annotated Fig. 3B) and an opening (40 – Fig. 3A) to the interior space (see annotated Fig. 3B and Col 4 Lines 23-39); and one or more tension members attached to each of the first end and the second of the pad (55A and 55B – Fig. 1, Col 3 Lines 13-21) or an interior surface of the compartment associated with the first end or the second end of the pad, the one or more tension members being configured to selectively extend out of the associated compartment through the opening therein and to be selectively disposed within the interior space in the associated compartment (Col 2 Lines 23-30, Col 4 Lines 40-56 and Fig. 4).  
Kroeger does not teach: an inflatable hammock, the elongate pad being selectively inflatable;
Cao teaches: an inflatable hammock, the elongate pad being selectively inflatable (‘air inflation hammock 1 further comprises a charging nozzle (not shown), through the air inflation nozzle 2 air inflation or deflation to the inflatable bed body.’);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kroeger with these aforementioned teachings of Cao with the motivation of incorporating a more variable support such that the bladder decreases the pressure applied to a user’s specific region of their body, further providing more comfort and allowing the user to alter the pressure to their desired comfort level.

In regards to Claim 13, Kroeger teaches: The hammock of claim 12, wherein the compartments extend along an entire width (see annotated Fig. 1.2) of the associated first end or second end of the pad (see annotated Fig. 1.2).  

    PNG
    media_image4.png
    451
    402
    media_image4.png
    Greyscale

Annotated Fig 1.2 

In regards to Claim 14, Kroeger teaches: The hammock of claim 12, wherein the compartment has a width (see annotated Fig. 3A.1 below) that is multiple times as long a length thereof (see annotated Fig. 3A.1 below.  

    PNG
    media_image5.png
    280
    346
    media_image5.png
    Greyscale

Annotated Fig. 3A.1

In regards to Claim 15, Kroeger teaches: The hammock of claim 12, where each compartment comprises a closure mechanism (415 – Fig. 4) configured to close the opening to the interior space (Col 4 Lines 48-56 and Fig. 4).

In regards to Claim 17, Kroeger teaches: The hammock of claim 16, but does not teach, wherein the elongated pad is selectively inflatable.  
Cao teaches: wherein the elongated pad is selectively inflatable (air inflation hammock 1 further comprises a charging nozzle (not shown), through the air inflation nozzle 2 air inflation or deflation to the inflatable bed body.’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kroeger with these aforementioned teachings of Cao with the motivation of incorporating a more variable support such that the bladder decreases the pressure applied to a user’s specific region of their body, further providing more comfort and allowing the user to alter the pressure to their desired comfort level.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673